EXHIBIT 10.28.5

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN REDACTED PROVISIONS OF
THIS AGREEMENT. THE REDACTED PROVISIONS ARE IDENTIFIED BY THREE ASTERISKS
ENCLOSED BY BRACKETS AND UNDERLINED. THE CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Amendment No. 6 to Services Agreement

 

This Amendment No. 6 to Services Agreement dated as of December 30, 2003 (this
“Amendment”) amends that certain Services Agreement between Exult, Inc.
(“Service Provider”) and The Prudential Insurance Company of America, including
its subsidiaries and affiliates (“Client”) dated January 11, 2002, as amended
(“Agreement”).

 

A. Service Provider seeks [***]*.

 

B. Client seeks assistance from Service Provider with Client’s external audit
evaluation for certain in-scope financial functions included in the Services.

 

Therefore, in consideration of the foregoing and the commitments made in this
Amendment and other consideration, the value and sufficiency of which is hereby
acknowledged, Client and Service Provider hereby agree as follows:

 

  1. SAS 70 Type II Audits

 

a. Definitions.

 

“Client’s Auditors” means internal and/or external auditors of Client engaged in
fulfilling the Client Purposes on Client’s behalf.

 

“Client Purposes” means fulfillment of Client’s obligations under Section 404 of
the Sarbanes-Oxley Act of 2002 (“SOA 404”), and Client’s other obligations under
the Sarbanes-Oxley Act of 2002 to provide public attestations, in any case
regarding Client’s internal control over financial reporting as such obligations
relate to provision of the Services under the Agreement. It is acknowledged that
SOA 404 may be amended and/or supplemented through laws, regulations or evolving
practice, and the Client Purposes are intended to refer to SOA 404 as so amended
and/or supplemented.

 

“Covered Locations” means the locations of Service Provider and Covered Vendors
that are used to provide any of the Services for or on behalf of Client and that
are designated as set forth in Section 1(d) below.

 

“Covered Processes” means the Processes and sub-processes of the Services that
are designated as set forth in Section 1(d) below.

 

“Covered Vendors” means the Service Provider Representatives and vendors of
Service Provider that participate in the delivery of the Services for or on
behalf of Client and that are designated as set forth in Section 1(d) below.

 

“Other Report” means a report prepared in lieu of a SAS 70 Type II Audit and SAS
70 Report that reflects procedures and requirements specified by Client’s
Auditors in their reasonable discretion as described below. An Other Report used
to fulfill the Client Purposes with respect to a Covered Vendor must include,
but is not necessarily limited to, documentation of and a description of and
analysis and audit of the Service Provider’s vendor monitoring controls for
managing Subcontractors as well as of the Subcontractors’ actual controls and
processes.

 

“SAS 70 Auditors” means the firm retained by Service Provider in accordance with
Section 1(c) to prepare the SAS 70 Reports.

 



--------------------------------------------------------------------------------

“SAS 70 Report” means a report prepared to document a Statement of Accounting
Standards No. 70 Type II review conducted on behalf of Service Provider by an
external auditor selected as set forth below.

 

b. Provision of SAS 70 Reports and Other Reports. Notwithstanding anything to
the contrary in Section 16.04 of the Agreement and in addition to the
obligations contained therein and in the Agreement, Service Provider agrees
that, for the Term of the Agreement, it will on an annual basis, at [***]*,
provide a SAS 70 Report or Other Report that addresses the Covered Processes,
Covered Locations, and Covered Vendors. The parties understand and agree that
the SAS 70 Report or Other Report that will be produced hereunder may include
multiple reports to reflect all Covered Processes, Covered Locations and Covered
Vendors to fulfill Client Purposes. An Other Report will be specified as part of
the SAS 70 Scope Meetings (as hereinafter defined) to fulfill the Client
Purposes to the extent that a SAS 70 Report would be impossible or impracticable
or inefficient, provided Client’s Auditors agree that the Other Report and the
party producing it will be sufficient for the Client Purposes. The parties
recognize that it may not be possible or practicable or efficient to cause
Covered Vendors to conduct a SAS 70 Type II audit, and accordingly an Other
Report may be used to fulfill the Client Purposes in that circumstance, provided
Client’s Auditors agree that the Other Report and the party producing it will be
sufficient for the Client Purposes.

 

c. Selection of Auditor. All SAS 70 Reports and Other Reports hereunder will be
prepared by an external auditor with appropriate credentials selected by Service
Provider, provided that if Client notifies Service Provider that use of the
external auditor selected would cause a conflict of interest and said conflict
cannot be resolved through reasonable appropriate measures acceptable to
Client’s Auditors, Service Provider will select another auditor, which auditor
will in turn be subject to the same conflict of interest rules. Client agrees to
notify Service Provider of any conflict of interest within 30 days from the
Service Provider’s written notice on the identity of the selected auditor.
Client acknowledges that for the year commencing on January 11, 2004 Service
Provider has selected [***]* for the purpose of conducting SAS 70 Type II audits
and producing the SAS 70 Reports.

 

d. SAS 70 Scope Meetings and Determination. Beginning with Contract Year 3
commencing on January 11, 2004, the Parties will meet annually to determine the
scope and timing of applicable SAS 70 Reports and Other Reports needed to
fulfill the Client Purposes for that Contract Year (“SAS 70 Scope Meetings”). At
such SAS 70 Scope Meetings and subject to the provisions of this Amendment,
Client shall make the Client Auditors available, Service Provider shall make the
SAS 70 Auditors available, and Service Provider, Client, Client’s Auditors and
the SAS 70 Auditors shall work together as appropriate, to identify and plan the
procedures required to produce the SAS 70 Reports and/or Other Reports needed to
fulfill the Client Purposes. The scope and required elements of these procedures
will be designed so that they fulfill all aspects of the Client Purposes, to
Client’s and Client’s Auditors’ satisfaction in their reasonable discretion, and
Client and Client’s Auditors will have ultimate authority and discretion to
determine the Covered Locations, Covered Processes and Covered Vendors to be
addressed by the SAS 70 Reports and/or Other Reports to be prepared for that
Contract Year, provided that the exercise of discretion by Client and Client’s
Auditors will be limited to matters necessary to fulfillment of the Client
Purposes and will be reasonable, giving due regard to Service Provider’s
interests, if possible, in fulfilling its obligations hereunder as efficiently
as possible. The Parties acknowledge that as of the Effective Date (as defined
below) of this Amendment, Client may not fully know its obligations under SOA
404 and the scope of the Client Purposes hereunder. Accordingly, the Parties
hereby agree that evaluation and determination of the Client Purposes shall be
guided by the requirements of SOA 404 as applicable to Client as determined by
Client’s Auditors acting reasonably from time to time giving effect to changes
in applicable laws, regulations or standard practices. Further, the SAS 70 Type
II audits and other procedures conducted pursuant to this Amendment shall be
designed and conducted in a manner consistent with prevailing industry standards
for comparable audits or procedures, as such standards evolve

 

2



--------------------------------------------------------------------------------

in response to experience in implementation of SOA 404, Client’s specific
compliance and auditing requirements under SOA 404, and related regulatory
developments.

 

e. Client Assistance. It is the responsibility of Service Provider and the SAS
70 Auditor to conduct the SAS 70 audits and other procedures contemplated hereby
and to prepare the SAS 70 Reports and Other Reports. Service Provider and the
SAS 70 Auditor will need to obtain reasonable information and reasonable
cooperation from, and otherwise interact with, Client and Client’s Auditors.
Accordingly, Client shall, and shall use reasonable efforts to cause Client’s
Auditors to, provide reasonable information and reasonable cooperation to
Service Provider and the SAS 70 Auditor, and coordinate the efforts of Service
Provider and the SAS 70 Auditor hereunder with related efforts of Client and
Client’s Auditors.

 

f. Specificity. Client acknowledges and agrees that the SAS 70 Type II audits
and other procedures conducted pursuant to this Amendment will address
multi-client purposes and the SAS 70 Reports and Other Reports, and other
related work product, are the sole and exclusive property of Service Provider,
and Service Provider may use such audits and other procedures and the resulting
reports for any other purposes in Service Provider’s sole discretion, including
without limitation, by sharing such audits and reports with its own auditors and
other clients and prospects, provided that in doing so Service Provider does not
reveal any Client Confidential information or specifically identify Client (but
this will not limit disclosure of information that is already publicly
available). Notwithstanding the multi-client nature of Service Provider’s
business and the SAS 70 audits and other procedures and the SAS 70 Reports and
Other Reports contemplated hereby, Service Provider will undertake procedures
and/or produce SAS 70 Reports and Other Reports that are unique to or customized
for Client, if and to the extent necessary to fulfill the Client Purposes as
determined by Client’s Auditors acting reasonably and giving due regard to
Service Provider’s interests, if possible, in fulfilling its obligations
hereunder as efficiently as possible.

 

g. Vendors. Service Provider shall use commercially reasonable efforts to have
all Covered Vendors undertake such procedures as may be necessary to conform to
the scope design established pursuant to paragraph (d) above. If the Covered
Vendor refuses to comply with Service Provider’s request to fulfill the Client
Purposes on reasonable terms and conditions, then Service Provider and Client
shall promptly meet to determine what actions are necessary to fulfill the
Client Purposes, including without limitation, Service Provider selecting any of
the following, which selection must be approved by Client, in Client’s
discretion: [***]*.

 

h. Material Obligations. Service Provider’s obligations under this Section 1
shall be considered to be material obligations of Service Provider for purposes
of Section 21.02(a) of the Agreement. Further, if Client becomes entitled to
terminate the Agreement under Section 21.02(a) because of Service Provider’s
default in performance of any of its obligations under this Section 1, then in
addition to Client’s right to terminate the entire Agreement pursuant to Section
21.02(a), Client will be entitled to terminate [***]* that are affected by
Service Provider’s default in performance of its obligations under this Section
1. Any such [***]* termination will be subject to the same notice periods,
transition provisions, and other requirements in the Agreement as applicable to
termination of the Agreement, with reasonable interpretations thereof to reflect
the [***]* nature of the termination.

 

i. Timing. Service Provider will cause the SAS 70 Reports and Other Reports to
be delivered to Client consistent with the timing established in connection with
the SAS 70 Scope Meetings.

 

  2. [KPI1]* Changes and [Improvement]*

 

a. [***]* Period. As set forth in Schedule B of the Agreement, [***]* defines
certain processes and metrics relating to the [***]*. The Parties agree that
[***]* will be reviewed and

 

3



--------------------------------------------------------------------------------

modified as agreed between the Parties to ensure [***]* measures [***]* with
Service Provider performance. [***]*.

 

b. [***]*

 

  3. Release and Waiver

 

As of the Effective Date of this Amendment, [***]*, for [***]* and for [***]*
affiliates and their respective successors and assigns, hereby releases [***]*
and [***]* affiliates and [***]* and their respective successors and assigns
from any and all [***]*, obligations, liabilities, and other commitments or
every kind, whether or not known, suspected, or liquidated, arising out of,
relating to or in any way connected with [***]* of the Agreement or [***]* of
the Agreement between [***]* (the “Released Matters”).

 

[***]* waives any rights and remedies it has with respect to the Released
Matters, but [***]* acknowledges that the Released Matters do not include (i)
[***]* obligations under this Amendment, (ii) any [***]* by [***]* occurring
after the Effective Date, or (iii) any obligations of [***]* other than [***]*
(for example, if [***]* breached confidentiality or failed to [***]* or breached
any other obligations under the Agreement other than the obligation to [***]*,
such failure is not released hereby). Except as expressly set forth herein, this
Amendment shall in no way be construed as a waiver by [***]* of any rights and
remedies available under the Agreement, nor constitute any amendment to the
terms of the Agreement. Additionally, this Amendment shall not establish any
binding course of dealing or conduct between the Parties.

 

  4. General

 

a. Effectiveness. This Amendment shall become effective and enforceable on the
date of the last signature in the “Final Approval” block below (the “Effective
Date”).

 

b. Confidentiality. The circumstances leading to this Amendment and all SAS 70
Reports and Other Reports as contemplated by this Amendment shall be considered
to be Confidential Information of Service Provider and Client and shall be
handled by each party in accordance with Article 18 of the Agreement. For these
purposes, in addition to the provisions of the Agreement, Client shall be
entitled to treat as Client Representatives for purposes of Section 18.01(b) (i)
its auditors, and (ii) actual or potential customers or other third parties with
whom Client conducts or contemplates conducting a business relationship,
provided that disclosure to such actual or potential customers or third parties
will be limited to the extent reasonably necessary to serve Client’s legitimate
business purposes, Client will obtain a written agreement by which the recipient
agrees to keep information of Client and its third party providers confidential
and to limit the use of that information to the purposes for which the
information is disclosed by Client, and Client will provide reasonable
cooperation to Service Provider in enforcing such agreements. If the SAS 70
Auditors seek to restrict distribution of the SAS 70 Reports or Other Reports to
third parties to which Client wishes to make distribution, then Service Provider
and Client will cooperate and use reasonable efforts to work with the SAS 70
Auditors to achieve Client’s desired distribution.

 

c. Entire Agreement. This Amendment sets forth the entire agreement between
Client and Service Provider with respect to the matters addressed herein. All
prior or contemporaneous communications, proposals, discussions, agreements and
understandings not set forth herein are superseded by this Amendment and are of
no effect in the interpretation of this Amendment.

 

d. Effect on Agreement. This Amendment constitutes an Amendment to the
Agreement. Except as otherwise set forth herein, the terms of the Agreement will
remain unchanged and will continue in full force and effect.

 

4



--------------------------------------------------------------------------------

e. No Course of Conduct. Except as specifically set forth herein, this
Amendment, including the release and waiver set forth herein, are not to be
construed as establishing a binding course of conduct or to obligate [***]* to
waive [***]* to [***]* and to enforce its rights and remedies under the
Agreement.

 

In witness whereof, each of Client and Service Provider has caused this
Amendment to be signed and delivered by its duly authorized representative.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

EXULT, INC. By:        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

5